 1

 2

 3

 4

 5

 6

 7

 8

 9
                     UNITED STATES DISTRICT COURT
10                             FOR THE
11
                   NORTHERN DISTRICT OF CALIFORNIA

12
     DARRYL A. SCOTT, JR.            Case Number: 4:19-cv-04292-HSG
13
                Plaintiff,           HON. JUDGE HAYWOOD S.
14                                   GILLIAM, JR.
                        v.
15                                   ORDER DENYING
     I.C. SYSTEM, INC.;              PLAINTIFF’S COUNSEL’S
16
               Defendant.            REQUEST FOR TELEPHONIC
17                                   APPEARANCE AT THE MOTION
18                                   TO WITHDRAW HEARING

19                                   DATE: January 30, 2020
                                     TIME: 11:00 a.m.
20                                   ROOM: 2

21

22

23

24

25

26

27

28
     ORDER DENYING PLAINTIFF’S COUNSEL’S REQUEST FOR TELEPHONIC
     APPEARANCE AT THE MOTION TO WITHDRAW HEARING
           Based upon Plaintiff’s Counsel’s request, and good cause, this Court hereby
 1

 2   issues the following Order:
 3
                 Plaintiff’s Counsel’s request to appear by telephone for the Motion to
 4
           Withdraw hearing currently scheduled for January 30, 2020 at 11:00 a.m. in
 5

 6         Courtroom 2, is hereby GRANTED.
 7
           x     Plaintiff’s Counsel’s request to appear by telephone for the Motion to
 8

 9
           Withdraw hearing currently scheduled for January 30, 2020 at 11:00 a.m. in

10         Courtroom 2, is hereby DENIED.
11

12
     IT IS SO ORDERED.
13

14

15
     HON. JUDGE HAYWOOD S. GILLIAM, JR.
16

17
     Dated: 1/24/2020
18

19

20

21

22

23

24

25

26

27

28
     ORDER DENYING PLAINTIFF’S COUNSEL’S REQUEST FOR TELEPHONIC
     APPEARANCE AT THE MOTION TO WITHDRAW HEARING Page 2 of 2
